On January 6, 1977 the Court issued notice that it was considering adoption of the Proposed Michigan Rules of Evidence and ordered publication of those proposed rules for comment by all who might be interested. Publication, with commentaries of the Committee appointed by the Court to draft the said proposed rules, has appeared in 399 Mich 951-1035. Comments have been received from interested parties.
Now therefore IT IS HEREBY ORDERED that a special hearing shall be held at a session of the Supreme Court on October 7, 1977 from 1:30 P.M. to 5 P.M. to afford interested parties, who have supplied the Court with written comments, an opportunity to address the Court orally on the subject of these proposed rules of evidence. Requests to participate in this Special Hearing should be addressed to the Clerk and, unless comments were previously supplied to the Court, should be accompanied by 24 typewritten copies of comments concerning the proposed rules. Requests must be received by the clerk by October 1, 1977. Under the direction of the Court the Clerk will schedule and allot the time of the speakers who will address the Court.